DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. See explanation in rejections following.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. 2013/0336410) in view of Kim (U.S. 2013/0188683).
Regarding claim 1, Nguyen teaches a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device (see par. 0025, 0160) to cause the device to perform a method for encoding video, comprising: 
coding a bitstream (see par. 0030) comprising: 
a plurality of coefficient groups of a transform block (see par. 0006, 0020, 0047, teaches reconstructing coefficient levels from a bitstream of encoded video data for a coefficient group in a transform unit), 
a plurality of flags that correspond respectively to the plurality of coefficient groups; wherein each of the coefficient groups comprises a corresponding flag of the plurality of flags (see par. 0022, 0047, teaches encoding a plurality of flags for a coefficient group),
wherein each of the plurality of coefficient groups comprises one or more coefficients (see par. 0044, 0047, teaches encoding and decoding transform coefficients 
repositioning the plurality of flags from the corresponding coefficient groups at a beginning of the bitstream (see par. 0044, 0045, 0047, teaches flags being entropy encoded, and teaches a bitstream containing coefficient flags and other level related flags, where it would have been obvious and/or understood by a PHOSITA to place data and other information such as flags, syntax, metadata, etc. at desired positions in a bitstream, see e.g., Liu (U.S. 2012/0183234) par. 0024, teaches a bi-directional syntax includes placing the bits of samples 1 to 8 from the beginning of the fixed-length bitstream and placing the bits of samples 9 to 16 from the end of the fixed-length bitstream; Nakagami (U.S. 2021/0297696) par. 0112, teaches information regarding 2D data being added to any position in the bitstream; Park (U.S. 2017/0078677) par. 0148, teaches a reference value, a weight value, and an index being respectively inserted at preset positions in a bitstream; Lee (U.S. 2015/0237407) par. 0056, teaches restoring the arrangement order of data bits relocated by an interleaver of a transmitting apparatus to previous-state bitstreams).
Nguyen does not specifically teach the coding of the bitstream comprises: after a number of context coded bins in the bitstream exceeds a threshold, coding one or more remaining flags or coefficients in the bitstream in a bypass coding mode.
Kim teaches the coding of the bitstream comprises: after a number of context coded bins in the bitstream exceeds a threshold, coding one or more remaining flags or coefficients in the bitstream in a bypass coding mode (see par. 0213, 0214, 0217, 0219, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium as taught by Nguyen with the limitations as taught by Kim to provide for utilizing enhanced Context Adaptive Binary Arithmetic Coding (CABAC) for encoding and/or decoding (see Kim, par. 0002).  

Regarding claims 2, 9, 16, Nguyen teaches the coding the plurality of flags comprises coding one or more of the plurality of flags in a context coding mode (see par. 0045, 0048, teaches flags being encoded using the applicable context-adaptive coding scheme).

Regarding claims 3, 10, 17, Kim teaches wherein the set of instructions that are executable by the one or more processors cause the device to further perform: signaling, in the bitstream, the one or more remaining flags coded in the bypass coding mode following the one or more flags that are coded in the context coding mode (see par. 0214, 0218, 0219, 0223, teaches flags being context coded, and remaining level code flags being bypass encoded).  Motivation for this combination has been stated in claim 1.

Regarding claims 4, 11, 18, Nguyen teaches wherein the set of instructions that are executable by the one or more processors cause the device to further perform: signaling, in the bitstream, the plurality of coefficient groups following the plurality of 

Regarding claims 5, 12, 19, Nguyen teaches wherein each of the plurality of coefficient groups is signaled, in the bitstream, following a corresponding flag (see par. 0020, 0047).

Regarding claims 6, 13, 20, Kim teaches wherein the set of instructions that are executable by the one or more processors cause the device to further perform: determining, before coding a first flag in the bitstream, whether the number of the context coded bins exceeds the threshold; in response to the number of the context coded bins being equal to or below the threshold, coding the first flag in a context coding mode; and in response to the number of the context coded bins exceeding the threshold, coding the first flag in the bypass coding mode (see par. 0213, 0214, 0217, 0219, 0228, teaches up to twenty five level (threshold) code flags of a syntax element are context coded and the remaining level code flags are bypass coded; see also e.g., Kim560 (U.S. 2017/0171560) par. 0149, 0160, teaches bypass coding based on count of context coded bins exceeding a threshold).  Motivation for this combination has been stated in claim 1.



Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Nguyen teaches a memory (see Fig. 10, 904) and a processor (see Fig. 10, 902).  Motivation for this combination has been stated in claim 1.   

Regarding claim 15, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu (U.S. 2012/0183234), Nakagami (U.S. 2021/0297696), Park (U.S. 2017/0078677), Lee (U.S. 2015/0237407).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483